                                                                                         FILED
                                                                                2019 Apr-01 PM 03:38
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

MERRIDETH CRANE-HORTON,                   )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No.: 7:18-cv-01332-ACA-JHE
                                          )
WARDEN BRADLEY,                           )
                                          )
      Respondents.                        )

                          MEMORANDUM OPINION

      On March 8, 2019, the magistrate judge entered a report and

recommendation (doc. 7), recommending that the court dismiss Petitioner

Merrideth Crane-Horton’s 28 U.S.C. § 2241 petition for writ of habeas corpus with

prejudice for lack of subject matter jurisdiction. Although the magistrate notified

Ms. Crane-Horton of her right to file objections, she has not objected to that

recommendation. The court has considered the entire file in this action, together

with the report and recommendation, and has reached an independent conclusion

that the report and recommendation is due to be adopted and approved in part and

modified in part.

      The court ADOPTS AND ACCEPTS all of the magistrate judge’s report

and recommendation except the recommendation to enter a dismissal with

prejudice. “A dismissal for lack of subject matter jurisdiction is not a judgment on
the merits and is entered without prejudice.” Stalley ex rel. U.S. v. Orlando Reg’l

Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008). Accordingly, the

court WILL DISMISS the § 2241 petition WITHOUT PREJUDICE. The court

will enter a separate order consistent with this opinion.

      DONE and ORDERED this April 1, 2019.



                                     _________________________________
                                     ANNEMARIE CARNEY AXON
                                     UNITED STATES DISTRICT JUDGE




                                              2
